*55SUMMARY ORDER
Plaintiff-appellant Andrew Line Keil, pro se, appeals from a judgment of the United States District Court for the District of Connecticut (Thompson, J.) granting the defendants-appellees’ motion for summary judgment. We assume the parties’ familiarity with the facts and procedural history underlying this appeal.
We review the district court’s grant of summary judgment de novo, deciding whether the district court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). In determining whether there are genuine issues of material fact, we are “required to resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003).
For substantially the same reasons set forth by the district court, we conclude that the court properly granted the defendants-appellees’ motion for summary judgment. To the extent that Keil now raises claims related to an alleged invasion of privacy or to alleged efforts to assemble a hearing panel sympathetic to the complainant, we decline to consider them because he failed to raise them in the district court. See Bogle-Assegai v. Conn., 470 F.3d 498, 504 (2d Cir.2006).
Accordingly, the judgment of the district court is hereby AFFIRMED.